Citation Nr: 1706172	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  02-06 197	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 20 percent for intercostal neuralgia.

2.  Entitlement to an initial extraschedular rating in excess of 20 percent for intercostal neuralgia.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder claimed as due to service-connected disabilities.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.P.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Historically, a July 1982 rating decision granted service connection for residuals of a transthoracic repair of a hiatal hernia, and assigned a noncompensable disability rating, all effective March 30, 1982.  

Following a September 1982 VA examination, a November 1982 rating decision granted a 10 percent for postoperative (PO) residuals of a hiatal hernia, with a PO tender scar, retroactive to March 30, 1982.  That decision was appealed and a February 14, 1985, Board decision denied a rating in excess of 10 percent for postoperative residuals of a hiatal hernia finding that there was a tender and painful scar but no recurrence of the hiatal hernia and despite gastrointestinal complaints there was no impairment of health.  

A January 2002 rating decision confirmed and continued a 10 percent rating for residuals of a hiatal herniorrhaphy with a PO scar, citing Diagnostic Codes 7346 - 7804.  

An April 2002 rating decision granted separate ratings of 10 percent rating for residuals of a hiatal herniorrhaphy from June 11, 2001; separate from the 10 percent rating for the painful PO scar effective March 30, 1982; resulting in a combined rating of 10 percent from March 30, 1982, and 20 percent from June 11, 2001.  

In August 2002, the Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript thereof is of record.  In May 2003 a motion under 38 C.F.R. § 20.716 (2016) was granted to correct the transcript of that hearing to reflect clarification of testimony.  

In June 2003, the Board remanded the issues of an increased evaluation for a post-operative herniorrhaphy scar and an initial evaluation in excess of 10 percent for his hiatal hernia for additional action.  

A November 2003 rating granted service connection for intercostal neuralgia, secondary to service-connected hiatal hernia, and assigned a 20 percent evaluation, all effective the date of receipt of claim on June 11, 2001; but denied an earlier effective date for service connection for a hiatal hernia which was found to first be compensable after receipt of the claim on June 11, 2001; and denied a total rating for compensation purposes based on individual unemployability (TDIU).  When combined with the 10 percent rating for the PO scar, there was a combined disability rating of 10 percent from March 30, 1982, and 40 percent from June 11, 2001.  The Veteran timely perfected an appeal for a higher initial disability rating and disagreed with the effective date for service connection and the 20 percent rating for intercostal neuralgia as well as for TDIU in correspondence of December 2003.  

A July 2004 rating decision granted an earlier effective date for service connection for intercostal neuralgia as of March 30, 1982.  This resulted in the Veteran's having a combined disability rating of 30 percent from March 30, 1982, and 40 percent from "May" 11, 2001.  

A December 2004 rating found that the April 2002 rating decision was clearly and unmistakably erroneous in establishing the award of service connection for the hiatal hernia as of June 11, 2001, and granted an effective date for service connection and a 10 percent rating as of March 30, 1982.  This resulted in the Veteran's having a combined disability rating of 40 percent from March 30, 1982.  

A July 2005 Board decision denied a rating in excess of 10 percent for a postoperative (PO) scar from a hiatal hernia, and denied an initial rating in excess of 10 percent for a hiatal hernia.  Claims for an initial rating in excess of 20 percent for intercostal neuralgia and for a TDIU rating were remanded.  

Because the VLJ that presided at the August 2002 hearing is no longer with the Board, the Veteran was afforded another hearing pursuant to 38 C.F.R. § 20.717 (2016), and in July 2006 he testified before the undersigned VLJ sitting at the RO.  A transcript of that hearing is of record.  

In November 2006, the Board denied an initial rating in excess of 20 percent for intercostal neuralgia and a TDIU rating.  In January 2007, the Veteran filed a Motion for Reconsideration of that portion of the 2006 Board decision that denied a TDIU rating but in July 2007 the Board denied that Motion.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court), which in July 2008 granted the Parties' Joint Motion for Remand (JMR) and vacated the November 2006 Board decision, remanding the case to the Board. 

In March 2009, December 2009, November 2011, and June 2012 the Board remanded the issues of an initial evaluation in excess of 10 percent for intercostal neuralgia, including on an extraschedular basis, and entitlement to a TDIU rating for additional development and consideration. 

The Board again remanded the claims in September 2013 for evidentiary development and found that a prior determination by the VA's Director of Compensation and Pension Service in October 2012 denying extraschedular ratings for intercostal neuritis and TDIU rating to be inadequate.  

Following additional development, in November 2013 VA's Director of Compensation and Pension Service denied an extraschedular evaluation for intercostal neuritis but granted a TDIU rating on an extraschedular basis.  

The VA's Director of Compensation and Pension Service grant of a TDIU rating on an extraschedular basis was effectuated by a December 2013 rating decision which established an effective date of October 18, 2001 for that grant, and also granted entitlement to Dependents' Educational Assistance (DEA) effective October 18, 2001.  

In subsequent correspondence the Veteran made vague references to "back pay" and he submitted a copy of the December 2013 rating decision and circled the portion referencing the effective dates of October 18, 2001.  From this, it is not clear whether the Veteran intended to disagree with the effective date of October 18, 2001 for the awards of an extraschedular TDIU rating and DEA.  This is particularly significant since in the March 2013 Board remand it was stated, citing Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001), that "[a]lthough the Veteran did not submit a formal claim of entitlement to a TDIU (VA Form 21-8940) until August 2005, he contended prior to that date that his service-connected disabilities rendered him unemployable.  See Veteran statements dated October 1982 and March 1984.  Based on his contentions throughout the appellate period, pertinent case law dictates that VA must also consider his entitlement to a TDIU since March 30, 1982."  As to this, the Board observes that on VA examination in June 1984 the Veteran reported being employed, working 36 hours weekly, and in a May 12, 2000 letter to VA he complained of being made to work 65 hours weekly.  In any event, the matter of the TDIU effective date is a downstream element as to which there is no jurisdiction conferring Notice of Disagreement (NOD) and, thus, that issue is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Accordingly, this matter is referred to the RO for clarification.   

Thereafter, a May 2016 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for intercostal neuritis because, as shown by service records, the Veteran had a transthoracic hernia correction in 1981, during service, with resulting lifelong painful residuals due to an error by an Army surgeon and for which the Veteran was service-connected, and compensated, for residual nerve and scar pain.  The Veteran did not appeal that decision.  That decision reflects that the Veteran's service-connected disabilities are: intercostal neuralgia, rated 20 percent under Diagnostic Codes 8599-8519; a hiatal hernia, rated 10 percent under Diagnostic Code7346; and a PO scar, assigned a noncompensable rating under Diagnostic Codes 7346-7804; and a combined disability rating of 40 percent; all effective March 30, 1982 (the day after service discharge).  
Inasmuch as entitlement to a TDIU rating has been granted on an extraschedular basis and the Veteran has never met the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), the matter of entitlement to a schedular TDIU rating is no longer in appellate status.  Thus, the issues have been recharacterized as stated on the title page.  

The Board notes that the Veteran is currently considered unrepresented for the purposes of the appeal.  Although an attorney was recognized as the Veteran's representative on prior remands issued in March 2009, December 2009, and November 2011, this individual is not accredited to practice before VA and, as such, may not represent the Veteran in this matter.  38 C.F.R. § 14.631 (2016).  The Veteran was notified of this by a Board letter of January 23, 2013, and of his options.  In returning a copy of that correspondence, dated January 28, 2013, and received on February 5, 2013, the Veteran stated that he wished to proceed with his appeal without representation. 

In June 2016 VA received the Veteran's VA Form 21-4502, Application for Automobile or Other Conveyance and Adaptive Equipment; VA Form 10-0103, Application for Assistance in Acquiring Home Improvement and Structural Alterations; and claim for Specially Adapted Housing or Special Home Adaptation.  These matters have not been adjudicated by the RO and, therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In a letter dated August 2, 2004, from the office of an attorney it was stated that the Veteran had submitted a claim for service connection for an acquired psychiatric disorder, described as "mental depression" (apparently as secondary to his service-connected disabilities).  An October 2004 rating decision denied service connection for hypertension and for an acquired psychiatric disorder, claimed as mental stress (and in other correspondence reported to be depression).  A November 16, 2004, RO letter acknowledged receipt of the Veteran's Notice of Disagreement (NOD) to the October 2004 rating decision.  However, as yet, no Statement of the Case (SOC) has been issued which would allow the Veteran to perfect an appeal as to these issues.  Therefore, remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issues of service connection for hypertension and for service connection for an acquired psychiatric disorder, claimed as both mental stress and depression, to include as caused or aggravated by service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's intercostal neuralgia disability is manifested by pain and tenderness of the chest and abdominal area but does not result in complete paralysis of the thoracic nerve, an inability to raise either arm above shoulder level or in winged scapula deformity. 

2.  The Veteran's intercostal neuralgia disability, alone and in combination with other service-connected disorders, is adequately compensated under applicable schedular rating criteria and does not cause marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 20 percent for intercostal neuralgia are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8599 - 8519 (2016). 

2.  The criteria for an extraschedular initial rating in excess of 20 percent for intercostal neuralgia are not met.  38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Here, an August 2003 RO notice letter advised the Veteran of VA's responsibilities to notify and assist the appellant in his claim for an increased rating for PO residuals of a hiatal hernia based upon which, in November 2003, the RO granted a separate 20 percent rating for intercostal neuralgia.  As such the August 2003 notice letter is applicable to the claim for an increased rating for intercostal neuralgia.  Furthermore, as set forth in Dingess, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven" and further notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In other words, because the Veteran is appealing the initial rating assigned for intercostal neuralgia no further VCAA notice is required.  Significantly, when the 2006 Board decision was vacated by the Court, the underlying JMR made no reference or allegation to any VCAA error as to either notice or as to the duty to assist.  Furthermore, the Board observes that the Veteran has been informed of what was needed to substantiate his claim for a higher schedular and extraschedular rating for intercostal neuralgia in numerous documents.  

With respect to VA's duty to assist the appellant, the RO has obtained or attempted to obtain all evidence identified by the appellant.  His service treatment records (STRs) and service personnel records are on file.  

By letter of November 7, 2005, the RO requested employment information from Merchant Credit Guide, which was filled out and returned by the former employer.  The Veteran has indicated that he had received training at Career Work from February to May 2002, and by letter January 20, 2006, the RO requested employment information from Career Work, but attempts to obtain information from Career Work were unsuccessful, and he was so informed.  

The Veteran was notified by a November 7, 2005, that records of the Will County Medical Center (some records of which were already on file) had been requested.  An unsuccessful second request for those records was made in January 2006.  

In September 2002 a copy of the Veteran's entire claim file was forwarded to the attorney that appeared with him at the August 2002 videoconference.  In March 2004 yet another copy of the claim file was forwarded to an attorney representing the Veteran.  

Following and pursuant to the March 2013 Board remand, by RO letter of March 27, 2013, the Veteran was requested to submit copies of all tax returns, social security income statements and any other documents which showed his yearly income since 1982.  He was also requested to clarify when he became unemployable due to service-connected disabilities, including medication for such.  He was also requested to execute and return authorizations forms to allow VA to obtain any additional medical records, including those of a Dr. Portlin and Dr. Pathmos.  He did not comply; rather, in response, in VA Form 21-4138, Statement in Support of Claim, dated April 26, 2013 he reported that all necessary information to adjudicate his claims was already in possession of VA (similar to his statement in October 2012, in response to an supplemental statement of the case (SSOC) that he had no further evidence or information to submit).  However, the Board notes that the requested information and evidence is not of record, which is the reason it was requested in the March 2013 Board remand.  By Appeals Management Center (AMC) letter of July 23, 2013, the Veteran was requested to provide the addresses of two physicians whose records were requested in the March 2013 Board remand.  However, in response, in VA Form 21-4138, Statement in Support of Claim, dated August 12, 2013, he reported that he had not been treated by any non-VA sources, or in fact any VA source, other than those records which were already in VA's possession.  Similarly, in VA Form 21-4138, Statement in Support of Claim, dated August 12, 2003, the Veteran reported not having had any postservice treatment from sources other than VA.  Also, in March 2006 and December 2010, the Veteran reported that he had no other information or evidence to provide.  

In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  Consequently, the Board must conclude that all possible attempts have been made to comply with the past Board remands as to these matters.   

In March 2013, pursuant to the March 2013 Board remand, the AMC sought all of the Veteran's past treatment records from many VA Medical Centers since 1982.  The Jesse Brown VA Medical Center reported it had no records from 1982 to April 2000, and the Cleveland VA Medical Center reported it had no records of the Veteran.  By AMC letter of June 27, 2013 the Veteran was notified that the VA facility in Cleveland reported it had no records of the Veteran; North Chicago VAMC had records from 2007; VAMC Hines had records from 2002; and VAMC Jesse Brown had records from 2000 and the Veteran was requested to provide the names of VA facilities where he may have been treated in the 1980s and 1990s so that the AMC could search for them.  

In August 26, 2013, a Formal Finding on the Unavailability of the Veteran's retired hardcopy treatment records from 1982 to 2000 was made.  The steps taken to obtain such records were reported.  It was found that all possible steps had been taken and all efforts had been exhausted, and further attempts would be futile, because the records were not available.  

The Veteran has been afforded multiple VA examinations throughout the course of this appeal.  The case was remanded in March 2009, December 2009, November 2011, and June 2012 and in compliance with these remands he was afforded examinations in, respectively, June 2009, January 2010, January 2012, and July 2012.  Also, pursuant to the March 2013 Board remand a medical opinion was obtained in July 2013.  

In this regard, although the Board has remanded the claims on several occasions for perceived deficiencies, the cumulative effect of the VA examinations, particularly in light of the recent obtained July 2013 VA medical opinion, is such that there is a proper and sufficient basis to arrive at a fair and fully informed decision based on the evidence now of record.  In this regard, the 2013 medical opinion listed the medications which the Veteran had taken but it was noted that information prior to the year 2000 was not on file and, so, compliance with the Board's request as to the impact of all medications throughout the entire appeal period could not be accomplished.  

Also, in several remands by the Board, it was instructed that consideration was to be given to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  As to this, the case was twice referred to VA's Director of Compensation Services for such consideration, with the second referral resulting in a grant of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  

Thus, in sum, there has been substantial compliance with the prior Board remands.  Stegall v. West, 11 Vet. App. 268 (1998); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

Moreover, the Veteran has provided Board testimony on two occasions.  38 C.F.R. § 3.103(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  The hearings focused on the elements needed to substantiate his claims, including the symptomatology as to the service-connected disability for which he seeks a higher rating.  While the VLJs did not specifically suggest the submission of any evidence that may have been overlooked, the case was remanded for additional evidence on several occasions for additional evidentiary development.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(2) and has not identified any prejudice in the conduct of the Board hearings.  If, as here, the hearing transcript reflects an understanding as to the outstanding issue(s) material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  

When deficiencies in a claim are determined in an appeal to the Court, such as in a Joint Motion for Remand, the claimant is aware of any evidentiary and legal deficiencies, prior to the case being returned to the Board and, as such, any failure of an official presiding at a hearing to comply with 38 C.F.R. § 3.103(c)(2) is not prejudicial.  See Pitts v. Shinseki, 700 F.3d 1279 (Fed.Cir. Nov. 20, 2012).  

In this case, given the information furnished the Veteran throughout this appeal, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(2) have been met.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Significantly, he has not identified, and the record does not otherwise indicate, any obtainable pertinent records, that need to be obtained.  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).   

Background

During service, in March 1981 the Veteran underwent a left transthoracic repair of an esophageal (hiatal) hernia.  Subsequently, he complained of pain of the lateral portion of the left side of the chest radiating to the back from the mid-line to the abdomen.  His complaints of paresthesia and numbness were nearly constant and increased with bending, spinal hyperextension, and prolonged sitting.  Two intercostal nerve block injections, as an outpatient, did not improve the condition.  He was felt to have costochondral syndrome from the hernia surgery, and he was evacuated from Germany to the United States.  

A March 1982 report of a Physical Profile Board Proceedings shows that the Veteran was given a permanent profile and was not to engage in lifting, running, jumping or physical training due to diagnosed unresolved left intercostal neuralgia.  

On VA examination in September 1982, the Veteran reported having heartburn (pyrosis) several times a week.  He also complained of dysphagia, persistent nausea, and feelings of regurgitation and of flatulence but did not take medication for these symptoms.  He had no history suggestive of melena.  He reported that he could not sleep on his stomach or left side because of pain at his operative site.  Objectively, he had a 9 1/2 inch long PO thoracic scar, starting at the axillary line and extending back and upwards which was very tender to touch.  There was a 1 1/2 inch scar at the site of a drain insertion.  He weighed 165 pounds (lbs.), having weighed 175 lbs. prior to his inservice surgery.  The Veteran reported that a portion of his stomach and one rib were removed during his inservice surgery.  However, an X-ray revealed his esophagus, stomach, duodenum, and jejunum were normal and there was no evidence of a hiatal hernia.  

On VA GI examination in August 1983, by an internist, it was noted that postoperatively the Veteran had complained of pain at the surgical site and there had been a diagnosis of intercostal neuralgia, probably due to rib retraction at the time of the surgery.  After service and up to his prior September 1982 VA examination, he had not received treatment despite his complaints at that prior examination, at which time he had stated that he did not need treatment.  However, it was also reported that he had been seen twice in July 1983, with reference to his GI tract, when a provisional diagnosis of intercostal neuralgia was made and he was referred to the thoracic surgical clinic but when seen there in August 1983 no definitive diagnosis was made.  The only medication he had been given was Tylenol with Codeine for pain but he did not take vitamins.  His diet was not restricted.  The examiner noted that the Veteran had repeatedly written that he had had part of his stomach removed; however, this allegation was "not" [sic] supported by the evidentiary record.  He ate 2 to 3 meals daily.  He weighed 153 1/2 lbs. with his weight having varied in the last year between that weight and 157 lbs.  On 9 occasions in the last 30 days, when his stomach was full, he had a burning sensation in his epigastric region.  He had no relief from the burning sensation by taking TUMS.  On such occasions he might have nausea but had no melena or emesis.  He complained of occasional pyrosis, and occasional gaseousness.  He complained of cramps of the left upper quadrant near the surgical site, occurring every other day.  He did not have chronic diarrhea or incontinence.  He had not worked since service discharge which he reported was due to the limitations on his physical profile at discharge. 

On physical examination, the Veteran was well developed and well nourished.  The transthoracic scar from his past herniorrhaphy measured nine inches on the left side of his chest and was well-healed and intact.  The Veteran "just about jumped off the examining table" when the examiner went to measure the scar and when the examiner slightly percussed it, and also when he barely touched the left upper quadrant.  Upper GI (UGI) X-rays were within normal limits, with no evidence of recurrences of a hiatal hernia.  The diagnosis was hypersensitivity of surgical scar and areas below the interspace of the surgical scar nerve area (left upper abdominal quadrant) with occasion pyrosis and gaseousness.  The examiner observed that the UGI X-rays showed no recurrence of the hiatal hernia since the inservice surgery, even though only half of such surgeries were successful in eliminating a hiatal hernia.  Also, a painful scar was not an unusual finding and might take a much longer time to disappear.  

In letters to his Congressman, the Veteran stated that due to his service-connected PO hernia surgery residuals he was permanently unable to crawl, stoop, run, jump, march, or stand for long periods of time and he could not participate in strenuous activity or lift heavy materials.  He could not work overhead, or do pull-ups or push-ups.  As a result, he felt that he was totally disabled.  

An October 1983 letter from a Director of VA Vocational Rehabilitation to a Congressman reflects that the Veteran was denied vocational rehabilitation benefits because it was determined that his service-connected disability did not affect his ability to obtain or maintain suitable employment.  At a counseling session the Veteran had not found any vacancies in which he was interested in a book of job listings.  

On VA examination in June 1984, an examiner stated that to the extent that the Veteran claimed that he had esophagitis, this was part and parcel of the service-connected hernia surgery residuals because most such cases had regurgitation or reflux of the acidic gastric juice into the esophagus due to deceased tone of the lower esophageal sphincter.  As such, esophagitis was not a separate disease.  Because prior UGI X-rays had found no recurrence of the hernia, further UGI X-rays were not needed.   But, it was observed that the RO had requested an esophagogram, esophagoscopy, and motility study.  However, the latter two procedures could only be done on an inpatient, and not outpatient, basis.  

At the 1984 examination, the Veteran reported that he had not been an inpatient since the 1983 examination but had been seen as an outpatient at a VA GI clinic on about 8 occasions but had no future appointments because he was told that nothing further could be done for him.  The Veteran had not had any UGI X-rays, esophagoscopy, and motility study as an outpatient.  The examiner stated that the Veteran had not been given any specific medications for his GI symptoms and he did not take any nonprescription medications for the symptoms.  He did take extra-strength Tylenol for pain in the left upper abdominal quadrant and the left lateral aspect of the lower anterior chest.  He now weighed 155 lbs. and his weight had fluctuated from 147 to 165 lbs. in the past year.  He did not have epigastric or esophageal pyrosis.  He had no nausea, emesis or hematemesis.  He had some flatulence but not associated with any specific foods and he did not have chronic diarrhea or rectal incontinence.  

Also at the 1984 examination, the examiner stated that the Veteran had chest and abdominal pain, in the locations described, almost daily lasting for several hours but which disappeared when he sat down and relaxed.  He obtained some relief by wearing an elastic abdominal binder.  He had last been awakened from sleep by pain in May 1984.  He had obtained a job 8 days prior to the examination and worked 36 hours weekly as a collector for a collection agency but prior to that he had not been able to find a job.  On physical examination his PO scar continued to be well healed and intact.  When the examiner began to palpate the left upper abdominal quadrant the Veteran nearly jumped off the examining table.  In this regard, the examiner observed that when he had examined the Veteran in 1983 the Veteran had did not have such a reaction upon palpation of the left upper abdominal quadrant.  Currently, he had some tenderness or hypersensitivity on palpation of the scar area.  It was noted that UGI X-rays in 1982 and 1983 found no recurrence of the hiatal hernia or other GI pathology.  A current UGI X-ray series found no recurrence of the hiatal hernia and a normal esophagus, stomach, and duodenum and no evidence of prior or current pathology.  The diagnosis was hypersensitivity of the surgical scar in the area below the scar, including the left upper abdominal quadrant; and no pyrosis or nocturnal esophageal discomfort.  

A February 14, 1985, Board decision denied a rating in excess of 10 percent for postoperative residuals of a hiatal hernia finding that there was a tender and painful scar but no recurrence of the hiatal hernia and despite GI complaints there was no impairment of health.  

By correspondence from the Veteran received on March 5, 1985, the Veteran again applied for an increased rating.  

By RO letter of March 21, 1985, to the Veteran's U.S. Senator the RO stated that the Board's decision was final and that no further action would be taken unless the Veteran submitted additional evidence.  The Veteran was notified of this by RO letter of April 25, 1985.  

Thereafter, there is no clinical evidence of record or, in fact, any communication from the Veteran until VA Form 28-1900, Application for Vocational Rehabilitation, was received on February 24, 1993, on which he reported having either a high school diploma or a Graduate Equivalency Diploma (GED).  Another such application was received in May 1996.  

An April 10, 2000, VA clinical record shows that the Veteran complained of spells lasting several seconds when he "spaces off" and which had been going on for years.  An August 11, 2000, VA clinical record from an attending VA neurologist states that the Veteran had severe neuralgic pain secondary to injury to the intercostal nerve of the left side of the chest, which dated back to his 1981 inservice surgery.  There were times when deep breathing or sneezing caused lancinating pain.  He had to take pain medications which could cause drowsiness.  A more detailed clinical record of that date shows that since at least 1993 he had a history of lapses of train of thought and episodes of staring blankly, such as when seen by his girlfriend staring at a stop light.  He had stressors at work and this exacerbated the events of loss of train of thought.  A seizure disorder or possible obstructive sleep apnea was suspected.  An electroencephalogram (EEG) the next month detected no epileptiform discharges.  

In a letter dated May 12, 2000 the Veteran wrote to VA complaining that his employer, Galaxy Recovering Systems, made him work as a manager for 65 hours weekly without being paid time and a half for any time over 40 hours.  

On June 11, 2001, the RO received the Veteran's claim for an increased rating.  

During VA treatment in June 2001, the Veteran complained of severe hyperesthesia and being unable to bear even a slight touch to the left side of his mid-torso.  He also reported abdominal cramping and tightness for one year, and heartburn symptoms two to three times per week.  It was reported that he had a decreased appetite and pain.  On examination he had a tender surgical scar but no erythema, edema or hepatomegaly.  

On September 18, 2001, the RO received a letter from the Veteran stating that he had been unable to hold down a steady job due to the residuals of his inservice surgery.  He had pain and sometimes it was hard to walk or stand for long periods of time.  His medication for pain caused him to sleep.  He felt that he should have been rated 100 percent disabled since he had had his inservice surgery.  Additional correspondence was received from the Veteran in October 2001 in which he elaborated on his inability to work due to residual pain and the side-effects of pain medication. 

On VA esophagus and hiatal hernia examination on October 9, 2001, the Veteran complained of extreme pain below the abdominal scar area, even upon contact with clothing.  He also reported soreness in the epigastric area, with acid backing up, and nausea; occasional loose bowel movements; and a loss in weight stating, that a month ago he weighed 210 lbs. but now weighed 198 lbs.  However, he had no problems with food.  He ate regular food and he had no vomiting or tarry stools.  Three months earlier he had been laid off from his job as a collector for Cook County, Illinois.  Upon examination, he was well developed and well nourished, and he weighed 198 lbs.  His PO scar was noted to be extremely painful upon palpation around the waist and pelvic area and to the left of the lower spinal column, with muscle spasms noted on palpation and when he bent over.  The scar measured 26 centimeters (cms.) long and was mildly keloidal.  His abdomen was soft, with no masses but with tenderness on the epigastric area on palpation.  Bowel sounds were normal.  His upper and lower extremities appeared to be without significant findings.  The diagnoses were a past hiatal hernia with transthoracic repair, and neuralgia at the site of the PO scar. 

A June 12, 2001, VA outpatient treatment (VAOPT) record shows that for the Veteran's pain he was given Gabapentin but excessive sedation was to be avoided.  A June 18, 2001 VA clinical note indicated that his hyperesthesia of the left side of the mid-torso had worsened in the last 3 years, as well as worsened abdominal cramps and tightness for one year.  He took Zantac for heartburn.  He had a decreased appetite only when he was in pain. 

An August 2002 VAOPT record shows that the Veteran was referred to a VA Mental Health Clinic (MHC) from a VA Compensated Work Therapy (CWT) program for possible follow-up for distress related to significant unemployment and financial problems.  A VA psychiatric evaluation noted that the Veteran's clinical picture suggested, in part, a significant somatic preoccupation and mild-to-moderate self-dramatization, implying histrionic traits.  

During his August 2002 VA videoconference hearing before a VLJ, the Veteran reported continued pain in the area of his hiatal hernia and the PO scarring.  He also described upper gastric distress, with pyrosis and severe substernal pain.  He testified that the pain from his intercostal neuralgia, and the drowsiness from taking medication for treatment of that pain, made it difficult for him to remain employed.   

An October 2002 VAOPT record reflects the Veteran's complaints related to his intercostal neuralgia.  On examination his abdomen was exquisitely tender to very light palpation.  A VA physician noted that the Veteran's odd history and his physical examination findings were consistent in some ways with malingering.  The examiner noted that while the Veteran might indeed have severe pain, the examination was odd because his more visceral complaints were atypical, in that he described an exertional component of fullness and after sneezing, with uncontrollable shaking when the weather changed.  

The Veteran was evaluated at the Will County Community Health Center in October 2002.  A patient history reflects that he complained of tightness and tingling around his PO scar.  He reported that it was sometimes hard to breathe.  When he ate it felt as if food sat in his esophagus.  He complained of heart burn and nausea.  He had been in a car accident in 2000 and had had little seizures since then.  He also complained of pain in his neck with weather changes.  On examination there was exquisite tenderness to his PO scar on light palpation.  It was noted that he took multiple medications, including Gabapentin, Desipramine, Oxytocin, Zantac, and Elavil.  The relevant diagnoses were gastroesophageal reflux disease (GERD) with dysphagia, and a questionable seizure disorder.  In a follow-up report later that month it was noted that the Veteran complained of pain in the abdomen which started in his back along his PO scar and radiated to his left side.  It then crossed the mid-line and went up the right side to the mid-clavicular line.  The pain was over a wide area, including the scar.  He again reported that his initial inservice surgery had included removal of part of his esophagus and part of his stomach, as well as the removal of two ribs.  His pain was worse if he walked or sat for too long but was unaffected by food.  At times the pain was so bad that he had to assume a fetal position.  His abdominal pain did not affect the right side of his back or his right side lateral to the mid-clavicular line.  Upon a review of his systems it was reported that he had had exertional shortness of breath since his hernia surgery.  On physical examination there was tenderness in the left upper quadrant and the skin was very sensitive to touch.  If touched, he jumped in discomfort; however, the examiner specifically noted that upon pressing when the Veteran had discomfort, the abdominal wall remained soft.  On examination of his back, his PO scar was very sensitive, such that he almost jumped in pain.  He was alert and fully oriented.  Strength was 5/5, and touch sensation was grossly intact.  

A report of a VA November 12, 2002, esophagogastroduodenoscopy reveals that the Veteran's duodenum, stomach, and esophagus were normal.  No hiatal hernia was seen.  The gastroesophageal (GE) junction appeared to be normal.  

A December 20, 2002, VA clinical note from the Veteran's attending neurologist states that he had persistent pain at the site of his prior surgery with exquisite tenderness to touch suggestive of intercostal neuralgia.  He took Neurontin but it made him sleepy and unable to function.  Tegretol was to be tried in place of Neurotin.  A handwritten addendum by that physician indicated that the Veteran took pain medication around the clock.  

A private medical examination in December 2002 indicated that the left upper quadrant of the Veteran's abdomen was very sensitive to touch.  

On file is a written statement dated January 24, 2003, from a VA physician requesting that the Veteran be excused for missing any work on that day because he had a medical appointment on that date.  

The Veteran's attending VA neurologist reported on February 28, 2003, that he had persistent severe pain caused by the intercostal neuralgia which was interfering with his activities of daily living and causing employment difficulty.  He had difficulty attending computer school due to the side effects of medication which caused drowsiness.  Cold weather caused increased pain of the left side of his chest, associated with shivering.  He took Tegretol which reduced his pain from 9 to 7 on a scale of 10.  The impression was intercostal neuralgia, severe, interfering with activities of daily living and causing employment difficulty.  His dosage of Tegretol was to be increased and he was to start taking Desipramine.  He had been seen in the pain clinic in the past and was to be considered for another referral if the pain was unrelenting.  

A February 28, 2003, VA prescription form states that the Veteran had chronic pain of the left rib cage due to a severed nerve in that area.  

The Veteran has submitted information relative to the side effects of medication reflects that Tegretol could cause, in part, drowsiness and dizziness. 

A VA physician gave the Veteran a note in April 2003, on a prescription form, excusing him from missing 14 days of school due to severe chest pain due to intercostal neuralgia.  

In an April 2003 affidavit, the Veteran stated that his VA prescribed pain medication made him drowsy, irritable, and unable to function or work.  Although he had had various jobs over the years, he had not been able to work on a regular basis and was laid off from his job as a collector for Cook County in July 2001.  He had been unable to attend all of his computer school classes because of severe pain and side-effects of pain medication. 

A VA neurologist wrote on June 3, 2003 that the Veteran would be unable to attend school until June 19, 2003 because of severe pain from intercostal neuralgia following hiatal hernia surgery years ago.  Secondary to an allergic reaction to one of his pain medications, he was not able to take any drug for his pain.  His discomfort interfered with his school attendance, and he should be excused until the 19th when he was to be seen at a Pain Clinic and a Neurology Clinic.  

A June 4, 2003, clinical note by the Veteran's attending neurologist stated that he had surgical site pain related to intercostal nerve injury around the 10th and 11th vertebrae.  He had had a good response to Tegretol with a reduction of 65 percent of pain but he felt drowsy on this medication, and he had developed a rash of the upper part of the torso, back and arms.  He also took Desipramine and occasionally Gabapentin for pain.  He was to be seen the next day at the Dermatology clinic for his rash.  It was suspected that this was reaction to Desipramine or to Gabapentin.  In July 2003 the diagnosis was "Eosinophilic folliculitis (probably due to carbamazepine)."  It was felt that he most likely had a drug rash but he continued to itch even though he was no currently taking any medications.  The most likely medication to cause the allergy was "carbamazepine."  

A July 2003 note from the Veteran's attending VA neurologist stated that he had not been able to attend school from June 4, 2003, to July 11, 2003, due to a severe pain condition.  He had severe neuralgic pain due to an injury of the intercostal nerve on the left side of his chest, from 1981 hernia surgery.  At times deep breathing and sneezing caused lancinating pain.  He had to take medication that could cause drowsiness, but a severe allergic reaction to one of his medications had caused him to discontinue the medication.  He needed follow-up for severe pain.  He would be able to resume school on July 14, 2003.  

On VA peripheral nerve examination in October 2003, it was noted that the Veteran was right handed.  He related having severe pain localized over the left upper and lower anterior abdominal areas, with some radiation of pain into the back area.  There was exquisite sensitivity in this area, with even the wind blowing over it or any type of touching causing discomfort.  He reported having recurrent intermittent tightness of the muscles in this area, being a pinching type sensation.  This occurred especially with sneezing or coughing, and if he had been walking for a while.  It would last for about 30 seconds.  He also described having an almost shivering-like sensation in that area.  He reported that narcotic and antidepressants medications, as well as muscle relaxants, had only provided mild relief and, also, that they sedated him and interfered with his ability to think.  He was currently taking codeine and Loratadine.  He had developed a possible rash from one of the medications, and was taking a steroidal cream for it.  Prolonged bending, standing or walking aggravated his symptoms.  On examination he did not appear to be in any distress, although he would suddenly guard the left side of his abdomen.  He was alert, and oriented as to time and place.  His attention and language were intact.  On motor examination he had normal muscle tone and strength, throughout.  There was no pronator drift and fine movements were equal, bilaterally.  On sensory evaluation he had hyperesthesia and dysesthesia along the mid-thoracic nerves, extending from the paraspinal area all the way anteriorly to the mid-abdomen in the distribution of the mid-thoracic nerves.  There was apparently very exquisite sensitivity when touched.  In the lower thoracic areas, there appeared to be some mild numbness, i.e., decreased sensation to temperature in the thoracic nerve distribution.  There was probably some mild asymmetric swelling in the anterior upper abdomen and thorax on the left, compared to the right side.  Probably the greatest amount of hypersensitivity to touch was near the long PO scar which extended over the entire rib cage.  However, in this area there was no dryness or excessive swelling and temperature was normal.  He did have some type of rash but because this was more generalized no comment could be made as to atrophic type changes of the skin.  Based on the finding of exquisite hypersensitivity and other dysesthetic-like sensations, the diagnosis was upper thoracic nerve neuralgia/intercostal nerve neuralgia, most likely from surgical trauma, that was reminiscent of a complex regional pain syndrome after nerve injury. 

On October 2003 VA esophagus and hiatal hernia examination, it was reported that since the Veteran's inservice surgery for GERD, he had had chronic left-sided pain which had been diagnosed as PO intercostal neuralgia.  This had been treated in the past with medications ranging from Tegretol to Neurontin to Valium, with either significant side effects or poor improvement.  He stated that over the years this pain had worsened over the site of the PO scar and just beneath it, including having spasms, cramping, shivers, and chills of his entire body, especially in cold weather.  He also had itching at the scar site, numbness, tingling, and shooting pains over the scar and hyperesthesia with hypersensitivity to any touching or rubbing of that area.  He often slept with a pillow on his stomach or side so that he had less pain, which often involved the epigastric and left upper quadrant regions.  He stated that he was unable to do any kind of job on account of his debilitating pain which was made worse by any movement of his arm or torso.  He used to work as a loan officer at a bank.  He used only Tylenol #3 and topical medications for the scar.  On examination his weight was stable, but he still had acid reflux with burning and belching at least two times per week, which he treated with over-the-counter (OTC) medications, e.g., TUMS, with fair to good improvement.  He had stopped taking Lansoprazole and Ranitidine because, in the past, he had had an allergic reaction in the form of urticaria.  He also complained of occasional loose stools.  He reported that an esophagogastroduodenoscopy (EGD) in 2000 was apparently normal or without progressive changes or problems.  

Upon examination, the Veteran was 6 feet 1 inch in height and weighed 205 pounds, and he was well nourished.  His abdomen was soft with tenderness, especially over the lower left rib cage and over the scar even to light palpation.  The examiner reported that on light palpation the Veteran twitched or jerked due to what appeared to be hyperesthesia or perhaps it was merely an exaggerated response.  The scar measured approximately 20 cms. by two millimeters (mms.) and came from below the left axilla to around the front and ended around the left lower anterolateral rib cage.  Also, the scar was slightly hyperpigmented but flat, i.e., not elevated or depressed, and nonadherent, with no breakdown of the skin or drying.  There was no underlying soft tissue damage.  There was no inflammation, edema, ulceration, keloid formation or discoloration.  The diagnoses were a hiatal hernia, with a history of repair; GERD, secondary to a hiatal hernia; and intercostal neuralgia, secondary to PO sequelae. 

VAOPT records show that the Veteran was treated in March 2005 for left epididymitis with scrotal swelling and pain.  He felt that his "hernia had erupted."  However, he was diagnosed with epididymitis and he was given Ciprofloxacin and scrotal support.  Also in that month it was reported that the Veteran had noticed the development of a skin rash over 3 to 4 years after he began taking pain medication.  Since he still had the skin rash after being off such medications for a year, it was felt that it was unlikely that the rash was due to such medications.  Also, an April 2005 biopsy revealed necrotic folliculitis, and the presence of a fungal infection was to be considered.  

In the Veteran's August 2005 TDIU application form, he reported that his education included one year of college and that he last worked in August 2002 as a debt collector.  A VA Form 21-4192 was sent to his last employer, Merchant Credit Guide, for information as to his employment history which was returned in November 2005 stating that he had worked 24 hours a week, earning $10.00 per hour, from March 2001 to July 2001.  

On VA examination in March 2006, for the purpose of determining whether the Veteran was unemployable due to his service-connected disabilities, the examiner provided a review of the Veteran's recent medical history, including observing that a September 2001 UGI series had only shown the Veteran to have slight narrowing of the gastroesophageal (GE) junction.  The Veteran reported that he was currently unemployed, but that he had been previously employed at office work which generally involved lifting heavy files which he now felt he was unable to do.  His main complaint was of continuous severe tenderness and hyperesthesia of the PO scar and the areas of the left axilla and left lower ribcage.  He also reported having a band-like, tight discomfort along the lower ribcage and abdomen which was worse in cold, damp weather and accompanied by a sensation of shortness of breath which would subside after 1/2 hour of rest.  This could be provoked by lifting or carrying more than 30 pounds.  He reported being hypersensitive to cold and tended to shiver readily on exposure to cold.  He related having nausea averaging 10 to 20 times monthly, but sometimes as often as 2 or 3 times daily, lasting 1 1/2 to 2 hours.  He reported having some dysphagia for solid foods, e.g., meats, and had to chew such foods very carefully.  However, his appetite was good and his weight had been stable.  On examination he had an extensive left thoracotomy scar extending from the anterior axillary line at about the level of T7 in an L-shaped fashion to the superior aspect of the scapula.  The scar was extremely tender to light touch, as was the area "subtending" it down towards the pelvic rim, involving the left upper quadrant to the abdomen.  His skin was of normal texture and there was no adherence or damage to underlying tissue, atrophy, ulceration or breakdown of skin.  The scar was not elevated or depressed and there was no inflammation or edema.  It was not keloid or discolored and not disfiguring.  There was no respiratory disturbance.  The diagnosis was hiatal hernia with PO scar and intercostal neuralgia.  The examiner opined that the Veteran was fully employable, providing the employment did not require prolonged walking or lifting beyond 30 pounds on a regular basis.  

At the Veteran's July 2006 Travel Board hearing, he testified that he had tightness, soreness, and swelling of his left side near his PO scar, and discomfort from his hiatal hernia.  He had not been totally disabled when discharged from military service.  If he walked three and a half blocks his left side started to tighten up.  
He also reported pain with sneezing, sometimes so bad he went into a fetal position, and when he was touched in the area of the operation.  He had tried his best to work for over 21 years but couldn't do it any longer.  He could not sit down at a desk for too long without his left side tightening up such that he would have to get up and walk, which had interfered with his holding a job.  He had to take strong medication to deal with his pain but it caused drowsiness which had caused him to lose many jobs.  He also stated that he had extensive shivering when it was raining and cold, which he related to his neuralgia.  He testified that he could not work due to the pain from his service-connected intercostal neuralgia.  The Veteran's personal friend testified that he had witnessed the Veteran having severe shaking and chills in the winter but more recently in the past 2 or 3 years it had occurred in other seasons.  He had also seen the Veteran in a fetal position due to pain and swelling of the left side.  

The Veteran received VA treatment in April 2007 for a sensation of epigastric burning due GERD as a result of his hiatal hernia.  

In VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award in November 2008, the Veteran reported that his sole source of income was his VA disability compensation.  

In a statement in January 2009, the Veteran stated that he could not perform even desk jobs due to the side effects of medication.  

In a January 2009 affidavit, the Veteran attested to his symptoms of his PO scar, hiatal hernia, and intercostal neuralgia as well as the side effects of various medications and the impact of these on his activities of daily living and ability to work.  Also attached was a list of medications which he took and the adverse side effects of each.  These include a number of antibiotics, topical steroids, anti-convulsants, e.g., Gabapentin, and psychotropic medications, e.g., Elavil and Valium.  He also listed Baclofen as a muscle relaxant with side effects of drowsiness, dizziness, weakness, and fatigue; Codeine for pain relief with side effects of dizziness, light-headedness, faintness, drowsiness, and nausea or vomiting; Flexeril as a muscle relaxant with side effects of blurred vision, lightheadedness, drowsiness, and dry mouth; Ibuprofen as an anti-inflammatory with side effects of stomach bleeding; and Zomax as an analgesic anti-inflammatory but without listing side effects because it was no longer marketed.  Also provided were websites as to the sources of information as to side effects.  

A March 2009 Special Apportionment Decision found that apportionment of the Veteran's disability compensation would cause and undue hardship upon the Veteran.  

In June 2009, the Veteran was afforded an examination as requested in a March 2009 Board remand.  His claim file and electronic medical records were reviewed, and he was interviewed and examined.  For his intercostal neuralgia he had been on an array of medications, including Tegretol, Gabapentin, and Desipramine.  Tegretol had given him the most relief.  However, he had had a significant skin eruption and, reportedly, a dermatologist had believed that he had a form of folliculitis due to Tegretol and, unfortunately, that medication had to be stopped.  He now took Tramadol, Hydroxyzine, and for reflux symptoms he took Omeprazole, and Ranitidine.  He had last worked as a loan officer at a bank about   4 1/2 years ago, from which he was essentially terminated because he kept falling asleep at work.  He reported that his narcotic analgesics caused drowsiness, sleepiness, constipation, and lack of concentration.  He related that Hydroxyzine and Tramadol caused more drowsiness.  He had tried nonsteroidal anti-inflammatories, e.g., Ibuprofen, but had to stop due top abdominal pain and discomfort in light of his history of reflux esophagitis.  

The Veteran further stated that sitting for more than one hour, or standing for more than 15 minutes, caused an exacerbation or flare-up of pain in the left side of his chest at his PO site.  Cold temperatures caused an increase in the discomfort and pain, and also coughing, sneezing, and taking deep breathes caused additional pain in that area.  Stretching and twisting his torso could cause also cause an exacerbation.  In general, he had a burning dysesthesia that was almost chronically present but at a low level, and when it flared up it became incapacitating.  He stated that pain caused a decreased in concentration.  He described a sort of cyclical recurrent tightness of the muscles in the intercostal region and a sort of pinching sensation.  During flare-ups his pain was 10 on a scale of 10.  There was some radiation of pain to the central part of his back but, in general, it was localized to the area of his PO scar.  On examination the physical aspects of the PO scar were described and it was noted to be exquisitely tender to palpation, light touch, pinprick and to cold and hot sensations making him recoil from the examiner.  There was no redness, swelling, ulcerations or breakdown or adherence of the scar, which was described as superficial and without adhesion.  A smaller 2 inch scar inferior to the larger curvilinear scar, was also superficial, nonadherent and without any breakdown.  Both scars were hypopigmented, atrophic, and nonkeloidal.  The diagnosis was intercostal neuralgia, secondary to service connection surgical procedure.  The examiner opined that the Veteran could not perform work requiring lifting more than 5 to 10 pounds without exacerbating the pain in his chest wall.  He could perform desk type work.  

On VA peripheral nerve examination in January 2010, pursuant to the December 2009 Board remand, the claim file was reviewed.  It was noted that the Veteran's postoperative pain from intercostal neuralgia on the left lower side of the thorax in the mid-axillary line had steadily and gradually worsened.  He now had daily pain continuously at the scar spreading anteriorly to the lower abdominal wall with an average intensity of 8 on a scale of 10 even on his regimen of medication.  His current medications included Tramadol, Motrin, Tylenol #3, Valium, Cyclobenzaprine, and Gabapentin.  The Veteran reported that the pain would be much worse without his medications.  Walking 4 blocks would increase his pain, causing him to become nauseated and dizzy.  The pain was aggravated by damp and cold weather, i.e., 35 degrees or below, or by sitting for more than 45 minutes, or stretching his left arm either upward or outward, as would lifting or carrying more than 25 pounds.  He was right handed.  Twisting or bending movements could aggravate the pain.  The PO scar was extremely tender to touch.  

The examiner noted that the Veteran had side effects from his intercostal neuralgic medications, which was predominantly hives which broke out about every 2 to 3 days and was treated and controlled by Hydroxyzine.  At the peak of the Veteran's pain, which was about 2 days out of the week, he had nausea for which he took medication.  The Veteran also stated that the medications he took for pain impaired his attention and alertness to a significant degree so that on occasion he had difficulty in responding appropriately to cues in his external environment, which was particularly worrisome when driving.  On physical examination, the PO scar and the scar from prior drain insertion were extremely tender to touch.  Range of motion passively, actively and after 3 repetitions were the same.  There was no loss of joint function due to pain, weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes or flare-ups or radiation of pain.  There were no neurologic findings or effects on the usual occupation or daily activities.  There were no subluxation, instability or bladder or bowel complaints.  The diagnosis was intercostal neuralgia.  The examiner opined that the Veteran was employable at sedentary or desk-type work in regard to his intercostal neuralgia.  A restriction should apply to the side effects of the medication for certain types of work.  He definitely should not be involved in work involving his use of heavy machinery, operating motor vehicles, or working at heights.  He should not drive a car.  From the viewpoint of his intercostal neuralgia and the side effects of his medication, he was employable at sedentary or desk-type work.  

On VA GI examination in January 2012, pursuant to the November 2011 Board remand, the Veteran reported that intercostal neuralgic pain from his thoracotomy on the left side had gotten worse since the inservice surgery.  He complained of sharp, needle-like pains across the upper abdomen and left side of his chest occurring 7 or 8 times daily and which were worsened by certain changes in position or walking more than 3 to 4 blocks, as well as by extremes of hot or cold weather.  Also, along with the pain, 3 to 4 times weekly he had nausea or dizziness which lasted 30 to 60 minutes.  When in pain he assumed a fetal position, which allowed the pain to gradually subside.  He reported having tried many medications.  It was reported that he stated that "he gets hive from EVERY [sic] pain medicine that he has taken (States he has tried [about] 40 different pain meds)."  Antihistamines for hives had not helped so he no longer took any medication for hives.  Despite his hives, he still took Tylenol #3, Valium, Ibuprofen, and a muscle relaxant.  Also, he still got heartburn but took no medication for it and in the past TUMS and magnesium had not helped.  His weight had fluctuated by 20 pounds but he was unsure of why this occurred.  He did not now have hives.  It was reported that although the Veteran stated that the initial inservice surgery had included removal of part of his stomach, this did not seem feasible.  He had not worked in 5 years but had worked as a manager for a collection agency for 2 years.  He also had work in collections for about 18 years, and as a loan officer about 15 years ago for about 1 1/2 years.  He was also a minister, which he had been doing before he went to work in collections 18 years ago.  He had 2 years of college education.  For his neuralgia he took Tylenol #3.  He also took Valium and a muscle relaxant.  In combination, these could cause drowsiness, and difficulty in concentration and perhaps paranoia at higher doses.  These were things he complained about.  Usually these symptoms improved after a patient was on these medications for a while, as the patient developed a tolerance.  He related having been on these medications for more than 20 years.  He reported that he had stopped working because of drowsiness and falling asleep on the job.  However, it was noted that he did not appear drowsy during the current evaluation, but it was noted that on the day of this evaluation he had taken Tylenol #3, but not Valium or a muscle relaxant.  It was further noted that Ibuprofen could cause dyspepsia and possibly peptic ulcer disease but he denied complaints relative to these.  Based on observation, and even though he had not taken all of his medications that morning, it was the judgment of the evaluator that it appeared less likely than not that the side effects of these medications would make the Veteran unable to do at least mild physical work, especially desk work and specifically as a bank teller or working in a collection agency; although, perhaps, he would need to take regular breaks to "get recharged" from his alleged drowsiness.  It was opined that the severity of his symptom should not markedly interfere with employment but heavy physical work would be difficult due to his neuralgic pain.  Moreover, the examiner observed that the Veteran reported that his medications did not even help with respect to his pain and, yet, he continued to take the medications for reasons which were unclear other than that he reported that these medications relaxed him.  

It was also reported that the Veteran had stated that he rarely had symptoms of GERD and was no longer taking any medications for it, not even TUMS or prescription medications.  It was opined that it was less likely than not that the symptoms of mild GERD would materially impair his ability to function or to work.  

On VA neurology examination in January 2012, it was reported that that for VA purposes, neuralgia indicates a condition characterized by a dull and intermittent pain of typical distribution, so as to identify the nerve, while neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbance, and constant pain, at time excruciating.  The Veteran complained of numbness, hypersensitivity, and a sensation of swelling of the left side of his chest.  He was right handed.  Muscle strength and reflexes were normal and there was no muscle atrophy.  There were no trophic changes.  There was hypersensitivity in the intercostal area surrounding the PO scar.  His gait was normal.  The examiner reported that the intercostal neuralgia impacted the Veteran's ability to work.  It would affect his ability to perform manual labor and lifting but it was not expected to affect sedentary activities.  The Veteran reported that the side effects of his medications limited his ability to work but he was unable to tell the examiner which medications he was taking.  

An addendum to the January 2012 VA neurology examination reflects that the Veteran had had multiple evaluations for his problem.  The examiner opined that he "concur[red] with previous medical opinions that [the Veteran was] able to perform sedentary activities such as office work.  There are numerous examples of cogently written multi-page letters written by the patient that suggests he is cognitively fit for office work."  

On VA scar examination in January 2012, it was reported that as to the Veteran's two scars the current symptoms were itching and, if bumped or scratched, tenderness.  As to functional limitations from the scars, he had a sensation of tightening and sharp pain, which were worse in the winter.  It was hard to sit for too long or walk too far without pain.  On examination the surgical scar was of normal color but slightly elevated.  It was superficial with normal texture and without atrophy, scaling or being shiny.  There was irregularity due to the elevation and suture tracks.  There was tenderness to light touch but no adherence to deep structures.  It was stable and without ulceration or breakdown.  There was no underlying loss of tissue and no restriction of movement.  There was no inflammation, edema or keloid formation.  There was no gross distortion or asymmetry of features.  There was no limitation of motion of inflexibility or induration.  The only reported disfigurement was due to the size and suture tracks.   

Pursuant to the June 2012 Board remand, the Veteran was afforded peripheral nerve, GI, and scar examinations in July 2012, all of which were conducted by the same examiner who reviewed the Veteran's claim file.  

On VA peripheral nerve examination in July 2012, it was noted that the Veteran had been diagnosed in 1981 with peripheral neuropathy of the long thoracic nerve.  Following his transthoracic surgery he had had severe neuralgic pain of the left chest wall which reportedly prevented him from taking a deep breath, sitting for more than 15 minutes, or bending, coughing or laughing without excruciating pain.  He had taken many medications over the years without success, including narcotics, Gabapentin, and nonsteroidal anti-inflammatories.  He complained of difficulty lifting his left arm.  His pain was a constant burning which worsened with movement.  He reported that he had been unable to hold a job as a bill collector, a sedentary desk job, due to frequent absences and an inability to sit due to the distraction of his pain or the side effects of medications which were a clouding of his thought processes and drowsiness.  His current medications, brought to the examination, included Dicolfenac, Tylenol #3, Vicodin, Tramadol, and Cyclobenaprine.  He was noted to be right handed.  

On physical examination, it was noted that the Veteran had no neurologic sensory symptoms affecting his left upper extremity and sensory findings of that extremity were normal but he had constant severe burning pain of the left chest wall.  Strength in the left upper extremity was 5/5 throughout except for being 4/5 in extension and flexion of the left elbow.  There was no muscle atrophy.  Reflexes in the upper extremities were normal and equal, bilaterally.  There were no trophic changes.   His gait was normal.  The peripheral nerves of the left upper extremity were all normal except for severe incomplete paralysis of the left long thoracic nerve.  He did not have such functional impairment as to equate with amputation with prosthesis.  He had PO scarring.  His neurologic condition had a severe functional impacted his ability to work due to pain and treatment.  The condition would prevent him from doing any type of work currently.  However, he had not tried a nerve block or other types of treatment.  He was advised to see an anesthesiologist or pain physician for treatment alternatives and therapy, since the current condition and therapy rendered him incapacitated.  The diagnosis was severe incomplete paralysis of the long thoracic nerve of the left thorax.  

On VA GI examination in July 2012, it was noted that a diagnosis of GERD could be made clinically by evidence of relief of typical symptoms of reflux, epigastric discomfort and/or burning, by treatment with proton pump inhibitors, histamine 2 receptor antagonists and/or antacids.  It was reported that the Veteran's reflux persisted and he took Ranitidine, an H2 blocker, and Omeprazole, a proton pump acid blocker, with fairly good control.  His symptoms of GERD were persistently recurrent epigastric distress, heartburn (pyrosis), and reflux.  He had a mild and asymptomatic esophageal stricture, since narrowing could be seen at the gastroesophageal junction which was likely due to surgery, based on a 2002 UGI X-ray series.  It was reported that the condition did not impact his ability to work.  The diagnosis was SP hiatal hernia surgery with some mild residual GERD.  

The examiner opined that it was as likely as not that the combination of medications and their associated side effects rendered the Veteran unable to obtain or maintain gainful employment of any sort due to drowsiness, impaired alertness, and impaired concentration.  He was on many duplicative medications which could act synergistically and this synergism, as well as the cumulative effect, was too overwhelming for him to be able to work at the time of the examination.  It was noted that he had not tried other modalities, e.g., nerve blocks but, rather, had been given narcotic analgesics, skeletal muscle relaxants, and sedatives, all of which could cause the effects described above and sufficient enough to preclude him from any type of work, including as a bill collector or bank teller.  Each of the mentioned symptoms caused a significant and marked ability to adversely impact his capacity to work at either a physical or sedentary job and he should certainly not operate machinery or drive a vehicle.  

The examiner further stated that the functions that would be difficult, if not impossible to do, were the requisite cognitive functions associated with a sedentary job, e.g., clerical, account, and banking, et cetera; and all physically challenging occupations, e.g., climbing a ladder, would be prohibited due to the side effects of medications.  The examiner stated that the rationale for these opinions was based on his knowledge of the pharmacology of the medications, individually and cumulatively because the examiner was a pharmacist, physician, and surgeon and, as such, had a rather unique qualification to opinion on this topic.  

On VA scar examination in July 2012, it was noted that for VA purposes, superficial non-linear scars were those not associated with underlying soft tissue damage, while deep non-linear scars were.  The Veteran had one long painful scar from thoracic surgery on the left posterolateral trunk but the scar was not unstable, i.e., there was no frequent loss of covering of the skin over the scar.  However, the scar did not result in limitation of function.  There was no muscle or nerve damage associated with the scar and it did not impact on his ability to work.  The scar was painful to palpation with a surrounding area of hyperesthesia.  

Inasmuch as the June 2012 Board remand requested that after evidentiary development the RO should consider referral of the case for extraschedular consideration under 38 C.F.R. §§ 3.321 and 4.16, and in light of the July 2012 VA examiner's opinion, in August 2012, the RO referred the case to VA's Director of Compensation and Pension Service.  In the referral it was noted that the Veteran's intercostal neuralgia, which was not listed in the rating schedule, was rated analogously under Diagnostic Code 8519 and assigned the maximum rating (absent complete long thoracic nerve paralysis) of 20 percent for severe impairment.  The Veteran's August 2005 TDIU claim (VA Form 21-8940) indicated that he had been a senior (bill) collector from March to July 2001 and a student at Career Work from February to May 2002, with 1 year of college education.  VA treatment records noted that he had been unemployed since September 2001, with a history of office work as a loan officer and in collections.  

An October 2012 determination by the VA Director of Compensation Service addressed the Veteran's entitlement to extraschedular consideration in regard to both his increased rating claim and his claim for a TDIU, and denied extraschedular entitlement as to both.  It was stated that VA treatment records showed treatment about once a year since 2000 for left chest wall pain.  His August 2005 VA From 21-8940 showed he last worked full-time in March 2001, and worked 30 hours weekly until May 2002.  The portions of VA examinations in March 2006, June 2009, January 2010, January 2012, and July 2012 which were considered relevant were reported.  It was noted that several examiners had opined that the Veteran was unemployable in all environments but several others had opined that he was employable in a sedentary setting.  He had not been hospitalized for service-connected disorders or even received much treatment for them.  There was no evidence that his residual hiatal hernia or PO scar affected employability.  Pain was his most disabling symptom but there was no evidence of loss of upper extremity function, muscle atrophy or other complication.  

Pursuant to the March 2013 Board remand, in July 2013 the VA examiner that conducted the July 2012 VA examinations reviewed the Veteran's records.  It was noted that in the record was a letter to the Veteran of June 27, 2013, requesting information of all care from 1982 to 2000.  VA electronic (CPRS) records consisted of records only since 2000 onwards.  There were no new records in that time frame which were added to the record.  It was conjectured that records over 10 years old from a physician's office or hospital were highly unlikely to exist at this time.  

It was reported that from a record review it was found that in 1983 an Internist, Dr. S., noted that the Veteran was taking Tylenol #3 for neuralgia cause by hiatal hernia surgery.  This drug caused drowsiness.  He also took Zomax, which was no longer marketed but was a nonsteroidal anti-inflammatory analgesic.  There were no reported side effects.  In 1984, Dr. S. stated that the Veteran was taking up to 16 extra-strength Tylenol tablets daily for his pain with no apparent side effects.  

In the PO period of 1981 to 1982 the Veteran did have injections of anesthetic and cortisones without meaningful relief of his pain.  There was a significant gap in the record [relative to treatment from that time] until 2000.  The drugs since 2000 were listed serially with a comment next to each regarding the impact on the Veteran with respect to his claimed disability.  

Tegretol was used for neuritis and neuralgia, and in the Veteran's case he developed biopsy proven Eosinophillic folliculitis which was treated and the drug was stopped.  

Desimipramine was an anti-depressant which produced sedation which the Veteran experienced while on that drug, and it customarily caused dry mouth.  

Valium was a common sedative which could cause daytime drowsiness and somnolence.  

Currently, and for the last several years, he was taking Dicofenac which was an anti-inflammatory which had no meaningful side effects and no effect on cognition.  

Vicodin was a narcotic analgesic which caused drowsiness.  

Tramadol was a narcotic analgesic which caused drowsiness.  

Tylenol with Codeine was an analgesic which caused drowsiness.  

Cyclobenaprine was a skeletal muscle relaxant which caused drowsiness in general and particularly in this Veteran.  

It was noted that in 2003 the Veteran had used Loratadine, an anti-histamine, which could cause drowsiness.  Also, he had taken Cleocin, an antibiotic for treatment of his drug induced Eosinophillic folliculitis due to Tegretol.  

In the electronic records there were several requests for letters [dated August 11, 2000; June 4, 2003; and July 9; 2003] referencing the side effects of the requisite medications which the Veteran took.  These letters were from the Veteran to Dr. O., who obliged.  The opining VA physician referenced the June 2012 VA examination in which the Veteran appeared lethargic during the interview and examination, and this had served as the basis for the opinion regarding the Veteran's work.  

The VA physician rendered an opinion as to the impairment from VA prescribed medications used to treat the Veteran's service-connected disabilities from 1982 to the present.  Specifically, the opining physician stated that synergistically, the medications had caused a state of drowsiness in the Veteran.  If the present regimen were continued without modification, it was felt that it was at least as likely as not that the Veteran would not be able to obtain or hold gainful employment.  

Regarding the Veteran's past work as a bank teller, the necessary cognitive skills and alertness needed for this type of job would be materially hampered by the medications the Veteran currently used and, thus, his performance would be adversely impacted.  

The medications were taken for his intercostal neuralgia as a consequence of inservice hiatal hernia surgery in 1981 and the resulting PO scar.  It was opined that it was at least as likely as not that the medications, in combination, produced impaired alertness and concentration.  These characteristics were common in this class of narcotic analgesics.  

The combination of daytime drowsiness and impaired cognition would prevent the Veteran, at least as likely as not, from engaging in sedentary work, including that as a bank teller, manager, or collections officer.  This produced marked interference with employment, and as examples citation was made to VA electronic (CPRS) treatment records from a neurologist of August 11, 2000; June 4, 2003.  

It was further stated that the Veteran could not perform physical or high risk work, e.g., climbing ladders or operating dangerous machinery for the obvious reasons affiliated with the drowsiness.  Because there was missing data from 1984 to 2000, the opining physician could not comment on that period and, so, the opinions stated were relevant to the periods not in that exclusionary time frame.  

It was opined that the Veteran had incomplete paralysis of the long thoracic nerve which was severe, with the predominant pain factor emanating from neuralgia.  He did not have winged scapula and he could elevate his arm above shoulder level.  Also, individually, the PO scar did not prevent work per se, nor did the hiatal hernia.  

In November 2013 the VA Director of Compensation Service denied an extraschedular evaluation for intercostal neuralgia, under 38 C.F.R. § 3.321(b), but granted a TDIU rating on an extraschedular under 38 C.F.R. § 4.16(b).  That determination noted that the current 20 percent rating for service connection intercostal neuralgia was assigned under Diagnostic Code 8519.  It was stated that the Veteran was right handed and that the service-connected disability affected the left side.  Thus, the maximum schedular rating was assigned (because a 20 percent rating for the nondominant upper extremity encompasses severe impairment, as well as complete paralysis with an inability to raise the arm above shoulder level and a winged scapula deformity).  

It was further stated that a review of the record found no indication that the Veteran had been hospitalized for any extended periods of time due to intercostal neuralgia.  In fact, at a July 20, 2013, VA medical review an examiner commented that the Veteran had incomplete paralysis of the long thoracic nerve, severe with predominant pain factor, emanating from the neuralgia, and also that there was no winged scapula and he could elevate his arm above the shoulder.  The totality of the evidence did not support the contention that his service-connected intercostal neuralgia was so exceptional or unusual as to render the schedular rating criteria impractical.  Thus, an extraschedular rating for intercostal neuralgia was denied.  

In addressing extraschedular entitlement to a TDIU rating, it was noted that additional evidence had been added to the record (since the prior October 2012 determination by the Director of Compensation Service); that the period under consideration extended from March 30, 1982; and that the Veteran was service-connected for three disorders: intercostal neuralgia, rated 20 percent; hiatal hernia, rated 10 percent; and a PO scar, rated 10 percent, for a combined disability rating of 40 percent.  It was observed that a July 2013 VA examiner noted that the Veteran took medications for intercostal neuralgia which was a consequence of inservice hiatal hernia surgery in 1981 and the resulting scar.  The examiner commented that due to missing data from 1984 to 2000, no comment could be made as to that time frame and that the examiners comments addressed the periods not within that time.  It was stated by the examiner that, synergistically, the medications for the service-connected disorders from 1982 to the present had caused a state of drowsiness.  It was opined that if the present regimen was continued without modification it was at least as likely as not that the Veteran would not be able to obtain or hold gainful employment.  As to past work as a bank teller, the necessary cognitive skills and alertness for that job would be materially hampered by the medications adversely impacting his performance.  It was as likely as not that the medications, in combination, produced impaired alertness and concentration.  This combination of daytime drowsiness and impaired cognition would, as likely as not, prevent the Veteran from engaging in sedentary work, including as a bank teller, manager or collections officer.  Individually, neither the service-connected scar nor the hiatal hernia prevented him from working.  The Director concluded that based on the totality of the evidence the medications used to treat the service-connected intercostal neuralgia rendered the Veteran unable to secure or follow a substantially gainful occupation and, so, an extraschedular TDIU rating was warranted.  

Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A disability not listed in the Schedule for Rating Disabilities may be rated analogously under a closely related disability in which the functions affected, anatomical localization (if applicable), and symptomatology are closely analogous (but organic disabilities will not be analogously rated to conditions of functional origin).  38 C.F.R. § 4.20.  This is done by use of a "built-up" Diagnostic Code in which the first two digits are from that part of the rating schedule most closely identifying the part or bodily system involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123 will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 4.2, 4.6 (2015).  

Under 38 C.F.R. § 4.124a, involvement of the long thoracic nerve is rated as neuralgia under Diagnostic Code 8719, or as neuritis under Diagnostic Code 8619, or as paralysis under Diagnostic Code 8519.  With mild impairment a noncompensable rating is warranted when affecting either the major or minor upper extremity.  A 10 percent rating is warranted when there is moderate impairment of either the major or minor upper extremity, and when severe a 20 percent rating is warranted for either the major or minor upper extremity.  If there is paralysis which is complete, with an inability to raise the arm above shoulder level, with a winged scapula deformity, a 20 percent rating is warranted when, as here, it affects the minor upper extremity and 30 percent is warranted when affecting the dominant upper extremity.  

Handedness, for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand or upper extremity shall be considered dominant.  38 C.F.R. § 4.69.  


Analysis

Initial Schedular Disability Evaluation in Excess of 20 percent for Intercostal Neuralgia

Because a July 2004 rating decision granted an earlier effective date for service connection and a 20 percent rating for intercostal neuralgia as of March 30, 1982, the Board must determine if the Veteran met the criteria for an initial rating in excess of 20 percent for intercostal neuralgia at any time since March 30, 1982.   In this regard, the disability at issue has been assigned a schedular rating of 20 percent, analogously, with citation, by hyphenated codes, to Diagnostic Codes 8599 and 8519.  "The role of hyphenated diagnostic codes is explained in paragraph 49.18(c)(2) of the VA's Adjudication Procedure Manual, M21-1: 'When a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code will be shown after a hyphen'."  "The first of the hyphenated diagnostic codes ... indicates" the system or bodily part being rated, and the second diagnostic code indicates the most closely analogous disease, injury or disability listed in the rating schedule.  Archer v. Principi, 3 Vet. App. 433 (1992); see also 38 C.F.R. §§ 4.20, 4.27.  

38 C.F.R. § 4.20 provides for analogous rating "under a closely related disease or injury" and in determining whether disabilities are "closely related" the VA may consider the analogousness of (1) the "functions affected", (2) the "anatomical localization", and (3) the "symptomatology."  All three factors must be addressed and not merely one factor, e.g., the analogousness of symptoms.  Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) (in which the Court suggested that a rating may be made on the analogousness of causes rather than symptoms); see also Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  

In this case, the Board has considered the application of other Diagnostic Codes in this case.  However, the Diagnostic Codes pertaining to the radicular nerves of the upper extremities as well as the radial, medial, ulnar, and musculotaneous nerves pertain to functions affecting, at least in part, the elbow, wrist or hand.  In this case there is no evidence, or even contention that there is any functional impairment of the Veteran's left elbow, wrist or hand.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8717.  While the circumflex nerve, rated under Diagnostic Codes 8518, 8618, and 8718 considers abduction of an arm, it also addresses outward rotation and impairment of the deltoid and teres minor muscles and, here, there is no evidence that these muscles are impaired.  Moreover, as will be explained, the maximum rating for severe impairment of the minor extremity is 20 percent for the circumflex nerve, which is the same rating now assigned for severe impairment of the long thoracic nerve.  While complete paralysis of the circumflex nerve would warrant a higher rating, of 40 percent, than complete paralysis of the long thoracic nerve (with both severe nerve impairment and complete paralysis of the long thoracic nerve warranting a 20 percent rating) as will be explained, there is virtually no evidence of that the Veteran has complete paralysis of either of these nerves.  

Accordingly, the Board finds that the use of Diagnostic Code 8519 for neuralgia of the long thoracic nerve is the appropriate Diagnostic Code to be used, analogously, for the evaluation of the disability at issue. 

As to the appropriate schedular rating, it is undisputed that the Veteran is right handed and, so, the disability at issue affects the Veteran's minor upper extremity.  The Board again observes that severe incomplete neuralgia (and severe incomplete neuritis) of the minor upper extremity warrants a 20 percent rating, which is also the maximum rating which may assigned for complete paralysis of the long thoracic nerve of the minor extremity.  Further, the primary symptom of which the Veteran has complained of throughout the appeal has been that of pain, which is characteristic of neuralgia.  See 38 C.F.R. § 4.123. 

The Veteran has reported having some weakness of the left upper extremity.  At the June 2010 VA examination he complained of pain on stretching the left arm up as well as outward, and on VA examination in June 2012 he complained of difficulty lifting his left arm.  However, while there is some clinical evidence of no more than mild diminution of strength, which was 4/5 on the more recent 2012 VA examination, such a minimal degree motor impairment is encompassed in the 20 percent rating for severe neuralgia.  Such would be the case even if the Diagnostic Code were changed to Diagnostic Code 8619 for neuritis inasmuch as neuritis, encompasses organic changes such as muscle atrophy which the Veteran has never had at any time, even though there is evidence of sensory impairment.  See 38 C.F.R. § 4.124.  

The Board is cognizant that a strict application of the schedular rating criteria is not appropriate when, as here, the rating is done analogously.  However, for the next higher rating for peripheral nerve impairment of the long thoracic nerve there are only two clinical findings which are listed at Diagnostic Code 8591.  These are an inability to raise the affected arm above shoulder level and a winged scapula deformity.  In this case, a review of all the evidence during the appeal period shows that there is no clinical evidence of a winged scapula deformity at any time and, in fact, there is no clinical evidence of any deformity of either shoulder or either scapula of any kind; and it is not contended otherwise.  Also, even though medical opinions have been rendered as to the Veteran's limitation as to his ability to lift heavy objects, there is no objective or clinical evidence that the Veteran has ever had any actual limitation of motion of either shoulder, much less such limitation of motion as to approximate or equate with limitation of motion of an arm to only shoulder level.  

In considering the proper analogous rating, consideration may not be given to the Veteran's tender and painful scar, inasmuch as this is separately assigned a compensable disability rating of 10 percent.  Likewise, consideration may not be given to impairment from the hiatal hernia because it too is separately assigned a compensable disability rating of 10 percent.  

The Veteran has at times reported that his neuralgia has made it difficult for him to breathe.  However, this has never been clinically confirmed.  In fact on VA examination in March 2006 it was found that he had no respiratory disturbance.  Also, while he complains of a sensation of tightness, pain, and hypesethesia, none of his complaints or the clinical evidence as a whole suggest that he has the equivalent, or even approximate equivalent, of complete paralysis of the long thoracic nerve.  

Accordingly, an analogous evaluation of more than 20 percent is not warranted for the Veteran's service-connected intercostal neuralgia at any time since his discharge from active service in 1982.  In reaching this determination, the Board has given due consideration to doctrine of resolving doubt in favor of the Veteran; however, in this case and for the reasons stated the preponderance of the evidence is against the Veteran's claim.  Thus, there is no doubt to be favorable resolved.  

Initial Extraschedular Rating in Excess of 20 percent for Intercostal Neuralgia

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred to VA's Director of Compensation Services for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

This case was twice referred to VA's Director of Compensation Service.  On the first occasion, in October 2012, an extraschedular evaluation for intercostal neuralgia and an extraschedular TDIU rating were denied.  On the second occasion, in 2013, an extraschedular evaluation for intercostal neuralgia was denied but a TDIU rating on an extraschedular basis was granted.  

"[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009)(citing Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) that after referral to the VA Director of Compensation and Pension an appellant may "continue[] to appeal the extraschedular rating aspect of this claim.").  "The actual review of the matter and approval of an extraschedular rating is done for the first time by the Director of C & P."  Anderson, 22 Vet. App. 423, 428 (2009).  But, "the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun."  Anderson, 22 Vet. App. 423, 428 (2009).  

The Director's decision is a de facto adjudication which must comply with the same requirements of a decision of the agency of jurisdiction and provide a summary of the evidence and a statement of the reasons for the Director's decision, in accordance with 38 U.S.C.A. § 5104.  It is not evidence, i.e., in the form of opinion evidence, and thus is not entitled to probative value to be weighed against other evidence of record.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  The Board then reviews the Director's decision to determine "whether the Director's decision was in accordance with the evidence of record and the requirements of § 3.321(b)."  Kuppamala v. McDonald, 27 Vet. App. 447, 455-56 (2015).  Thereafter, if the Board is in disagreement, the Board may award an extraschedular rating.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015) (noting no discernable distinction between the Board review of a denial of an extraschedular rating and an award of an extraschedular rating and stating that "[t]he only clear limitation on the Board's review is the Director's specific regulatory authority to approve extraschedular awards in the first instance.")  

As to the award of a TDIU rating on an extraschedular basis, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a TDIU rating in 38 C.F.R. § 4.16(b).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extra-schedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).

The November 2013 VA's Director of Compensation Service denied an extraschedular evaluation for intercostal neuritis but granted a TDIU rating on an extraschedular basis.  However, the grant of TDIU, even on an extraschedular basis, does not render moot a claim for an extraschedular rating.  See Colayong v. West, 12 Vet. App. 524, 537 (1999) (noting that VA conceded that "the veteran's TDIU rating claim was a matter separate from the adjudication of his schedular or extraschedular rating claims and also that even if a TDIU rating is awarded, the veteran is still entitled to fair adjudication of those other claims").  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to an extraschedular TDIU rating has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted an extraschedular TDIU rating, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b) for the time following the October 18, 2001, the effective date of the extraschedular TDIU rating.  

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  
In this regard, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  It was stated that "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued [] or reasonably raised by the record through evidence of the collective impact of [] service connection disabilities."  Yancy, 27 Vet. App. 484, 495 (2016).  While this statement seems on its face to be sufficiently broad that the RO and the Board must always address the cumulative impact of all service-connected disabilities, even those not on appeal, the Court in Yancy then further addressed the Federal Circuit's decision in Johnson, stating that the Board "lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of [service-connected] disabilities not in appellate status."  Yancy, 27 Vet. App. at 496.

Thus, the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) is inapplicable.  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.  

In this case the matters of the ratings for the service-connected PO scar and the service-connected hiatal hernia are not at issue.  Rather, those matters were addressed, and denied, in the Board's July 2005 decision and those determinations were not appealed to the Court and, as such, were not part of the Board's November 2006 decision which was vacated and remanded by the Court.  

The March 2013 Board remand found that the 2012 determination had not considered evidence from the almost two decades of the appellate period.  However, following that 2013 remand no significant amount of VA treatment records could be obtained during that period of time even after contacting multiple VA facilities.  In fact, and a formal finding was made to that effect.  Moreover, even after contacting him as to private postservice clinical records, the Veteran did not cooperate by providing the requested information.  A review of the record shows that there is a significant absence of clinical records from 1985 to about 2000.  Despite the Veteran's assertions, the VA clinical records on file do not suggest that he received VA treatment during this time and, as noted, he has not cooperated in attempts to obtain private clinical records which might fill in this gap.  This clearly placed limits on the Director's subsequent determination in 2013, but this limitation was created by the Veteran.  

The 2013 remand also noted that the Director's 2012 determination had not addressed the Veteran's employment history, except for a quote from a single VA examination report, or address his vocational or education attainment.  As with the 2013 remand request relative to postservice VA records; likewise, the Veteran made no attempt to provide documentation, or even information, relative to his postservice employment and income which was not already of record.  As to his educational attainment, the record shows that he had at least one year of college education and as to vocational experience, his work history has been in an office setting as a bank loan officer and in collections.  While the 2013 remand further noted that the 2012 Director's determination made only a conclusionary reference to the Veteran's hiatal hernia, the evidence overall shows that there has been no significant progression of that disability either with respect to the Veteran's self-report complaints of symptom or as to clinical findings.  Similarly, there is no clinical evidence that suggests that there has been any change in the status of the Veteran's the PO scar.  For example, there is no evidence that it has become unstable or is otherwise productive of symptomatology outside of being tender, painful, and causing a sensation of tightness.  

The 2013 Director's determination noted that it had considered evidence previously of record at the time of the 2012 Director's determination and, further, listed additional evidence including VA clinical records since 2000 and the Vocational Counseling and Rehabilitation Folder.  That determination observed that the service-connected intercostal neuralgia affected the minor upper extremity and did not preclude elevation of the arm above shoulder level or cause a winged scapula; rather, the severe impairment was due primarily to pain.  In addressing an extraschedular TDIU rating the focus was upon the synergistic effect of the Veteran's medications for his service-connected intercostal neuralgia.  In particular it was noted that a recent VA examiner, in 2013, found that this produced drowsiness as well as impaired alertness and concentration such as to preclude the type of sedentary employment, which was in keeping with his past education and work history, and was the basis for the award of an extraschedular TDIU rating.  

The Board finds that the 2013 determination of the Director is in compliance with the requirements of 38 C.F.R. § 5104 in providing a summary of the evidence considered and a statement of the reasons for the denial of an extraschedular rating for intercostal neuralgia.  

Although the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that the alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria, the Court has never held that the alleviating effects of medication may not be considered in determinations of extraschedular evaluations.  

In this regard, the Board further observes that while it appears that the Veteran has attempted to give the impression that he has been heavily sedated by medications ever since his 1982 discharge from active service, this is not corroborated by other evidence which suggests that only since about 2000 has he sought VA treatment and only began taking a significant number of medications a number of years thereafter.  Furthermore, while only in recent years has there been evidence of the adverse side effects of medication as to drowsiness and impaired concentration, the Board must consider that there is evidence that following a postservice vehicular accident in 2000 the Veteran began to have problems which, at one point, were thought to be of an epileptiform nature even though he sought to portray the symptoms, which were described as episodes of being spaced out, as being due to his service-connected disabilities.  Likewise, he attempted to attribute symptoms of postservice epididymitis to his hernia residuals.  Similarly, there is significant evidence that the Veteran's complaints relative to the degree of sensitivity caused by his intercostal neuralgia are exaggerated.  In fact, multiple physicians have commented upon the Veteran's overreaction to touch or palpation of the PO scar and the area surrounding the scar, i.e., the area affected by the intercostal neuralgia.  This was noted by a 1984 VA examiner and suggested by an evaluator at the time of an October 2002 VAOPT evaluation.  An October 2003 VA examiner also found that the Veteran's hyper-reaction might be an exaggerated response.  

Additionally, the Veteran has reported that at the time of his inservice surgery that not only was a portion of his stomach removed but some ribs were also removed.  The postservice clinical tests clearly show that he did not have a subtotal gastrectomy (removal of a portion of the stomach).  Likewise, following multiple examinations over the years there is no evidence that any of his ribs were removed.  In keeping with this exaggeration of the Veteran's past clinical history are findings during a psychological evaluation of his having somatic preoccupation together with aspects of a histrionic personality.  

There is evidence that medications which the Veteran has been prescribed by VA have caused a skin reaction.  Many of the notations to this effect appear to have relied, primarily, on histories related by the Veteran.  However, there is also evidence from clinicians that his skin problem is unrelated to his medications.  This uncertainty does not lend itself to concluding that the Veteran's skin problems are a factor indicating that the schedular criteria for rating intercostal neuralgia are inadequate on the basis of not encompassing all disability stemming not only from the disability but also from treatment for it.  

Stated more simply, many of the Veteran's complaints and statements as to the severity of his service-connected intercostal neuralgia are not in keeping with the expected results of such neurological impairment.  

The Board finds that none of the signs or symptoms of the disability at issue shown in the record render the schedular criteria inadequate by virtue of being unique or unusual inasmuch as neuralgia encompasses such symptoms as pain, which has been the Veteran's primary complaint.  

Even assuming that the holding in Johnson, supra., is applicable, in addressing next the potential cumulative impact of all three service-connected disabilities, it is clear that the Veteran's primary complaints of disability are related to symptoms of his intercostal neuralgia as well as the medications for it.  Repeated examiners had indicated that there is little impairment due to his service-connected tender and painful PO scar and the GERD as a residual of the inservice hiatal hernia surgery.  Moreover, the 10 percent rating for the tender PO scar has been the maximum rating allowable, even under the various amendments to the schedular rating criteria during this appeal.  Similarly, as to the GERD from the hiatal hernia, there is narrowing of the esophageal junction but there has been no recurrence of the hiatal hernia and repeated studies since service have found not actual pathology of the Veteran's stomach or esophagus.  Likewise, he has not had melena, hematemesis or anemia and, in fact, he weighs more now than he did in his early postservice years.  Thus, he has not had considerable impairment of health.  In other words, the schedular rating criteria at 38 C.F.R. § 4.114, Diagnostic Code 7346 for rating a hiatal hernia provide for higher ratings, of 30 and 60 percent, than the current 10 percent when consideration is given to the many additional criteria contained in Diagnostic Code 7346 for the evaluation of that disability.  

As to the contention, express or implied, that because the schedular rating criteria for the intercostal neuralgia, or even the other service-connected disorders, are silent as to effects of occupational and daily activities the rating schedule does not contemplate the complete disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in this regard.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

Thus, an even though referral by the RO of the case to the Director for extraschedular consideration is done after the RO believes that the Veteran may meet the requirements for an extraschedular rating, the Board finds that the threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate," is not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that the service-connected intercostal neuralgia has resulted in time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected intercostal neuralgia, or even that disorder combined with the other service-connected disorders, has interfered with employment beyond what is contemplated by the rating criteria.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to address in further detail the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, even if, and without conceding, the Board was to find that the schedular rating criteria were inadequate it would have to be determined that there was marked interference with employment.  However, any attempt to address this or make a determination in this regard has been rendered impractical by the Veteran's failure to provide the information requested in the 2013 Board remand as to the history of his employment and past earnings.  And this is beside the lack of evidence of frequent periods of hospitalization in this case.  

For the reasons explained, the Board determines that it would not be appropriate to find that the schedular rating criteria, even analogously, do not adequately compensate the Veteran or that there is marked interference with employment or frequent periods of hospitalization.  Accordingly, the Board finds that the Director's 2013 denial of an extraschedular rating for intercostal neuralgia was proper.  

Consequently, the Board concludes that the determination of the Director of Compensation Services denying an extraschedular rating for intercostal neuritis was in accordance with law and regulations and, so an extraschedular rating for intercostal neuritis, either individually or in combination with the service-connected PO scar and PO hiatal hernia residuals is not warranted at any time during this appeal.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to an initial schedular rating in excess of 20 percent for intercostal neuralgia is denied.  

Entitlement to an initial extraschedular rating in excess of 20 percent for intercostal neuralgia is denied. 


REMAND

An October 2004 rating decision denied service connection for hypertension and for an acquired psychiatric disorder, claimed as mental stress (and in other correspondence reported to be depression).  A November 16, 2004, RO letter acknowledged receipt of the Veteran's Notice of Disagreement (NOD) to the October 2004 rating decision.  However, as yet, no Statement of the Case (SOC) has been issued which would allow the Veteran to perfect an appeal as to these issues.  Therefore, remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing entitlement to service connection for hypertension and for an acquired psychiatric disorder, claimed as mental stress and as depression, to include as caused or aggravated by service-connected disabilities.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

2.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless the appeal is perfected by the timely filing of a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


